Exhibit 10.1

Stifel Financial Corp

2017 Restricted Stock Award Agreement

THIS AGREEMENT (the “Award Agreement”), effective as of the date shares of
Restricted Stock are transferred pursuant to the Stifel Financial Corp
Restricted Stock Unit Modification of Award (the “Modification”), governs shares
of Restricted Stock transferred by Stifel Financial Corp. (the “Company”), to
the Participant named in the Modification.

The Stifel Financial Corp. 2001 Incentive Stock Plan (the “Plan”) and this Award
Agreement provide a complete description of the terms and conditions governing
the Restricted Stock. If there is any inconsistency between the terms of this
Award Agreement and the terms of the Plan, the Plan’s terms shall govern. All
capitalized terms shall have the meanings ascribed to them in the Plan, unless
specifically set forth otherwise herein. The parties hereto agree as follows:

1. Employment with the Company. Except as may otherwise be provided in
Section 6, the Restricted Stock granted hereunder is granted on the condition
that the Participant remains an employee of the Company or an affiliate, or, if
applicable, comply with the Non-Competition/Solicitation provisions, from the
Date of Grant through (and including) the respective applicable Lapse of
Restriction Date, as set forth in the Modification (each such time period is
referred to herein as a “Period of Restriction”).

This grant of Restricted Stock shall not confer any right to the Participant (or
any other Participant) to be granted Restricted Stock or other Awards in the
future.

2. Certificate Legend. Any certificate or other documentation representing
shares of Restricted Stock granted pursuant to the Plan shall bear the following
legend:

“The sale or transfer of shares of stock represented by this certificate,
whether voluntary, involuntary, or by operation of law, is subject to certain
restrictions on transfer as set forth in the Stifel Financial Corp. 2001
Incentive Stock Plan, and in the associated Award Agreement. A copy of this Plan
and such Award Agreement may be obtained from Stifel Financial Corp.”

3. Removal of Restrictions. Except as may otherwise be provided herein and in
the Plan, the shares of Restricted Stock subject to this Award Agreement shall
become freely transferable by the Participant on the date and in the number set
forth under the applicable Lapse of Restriction Date described in the
Modification, subject to applicable federal and state securities laws. Once
shares of Restricted Stock are no longer subject to any restrictions, the
Participant shall be entitled to have the legend required by Section 2 of this
Award Agreement removed from the applicable stock certificates or other
documentation.

4. Voting Rights and Dividends. During the Period of Restriction, the
Participant may exercise full voting rights and shall receive all dividends and
other distributions paid with respect to the shares of Restricted Stock while
they are held. If any such dividends or distributions are paid in shares, such
shares shall be subject to the same restrictions on transferability as are the
shares of Restricted Stock with respect to which they were paid.

 

1



--------------------------------------------------------------------------------

5. Forfeiture. A Participant shall forfeit nonvested Restricted Stock that
converted from RSUs that were awarded as retention stock or recruiting awards
upon termination of employment with the Company and its Affiliates before the
end of the applicable Period of Restriction, except as provided in Section 6.
Nonvested Restricted Stock that converted from RSUs received as “normal” SWAP
deferrals (as opposed to retention stock and recruiting awards) will be
designated “Non-Competition/Solicitation”-type awards, pursuant to Section 5.6
of the SWAP, which means that the vesting of those shares of Restricted Stock
will be not be subject to Participant’s continued employment by Stifel, but
rather the vesting will be subject to Participant’s not engaging in a
Competitive Activity or a Soliciting Activity (each as defined in the SWAP). A
Participant shall forfeit Restricted Stock designated
“Non-Competition/Solicitation”-type awards if the Participant violates such
noncompetition provisions before the end of the applicable Period of
Restriction. with respect to Restricted Stock that converted from RSUs that were
awarded as retention stock or recruiting awards

6. Extended Vesting for Noncompetition. With respect to Restricted Stock that
converted from RSUs that were awarded as retention stock or recruiting awards,
if Participant incurs a termination of employment before the end of the
applicable Period of Restriction, but, at the discretion of the Company’s Chief
Executive Officer (“CEO”) or the Administrator, is granted the right to keep
nonvested Restricted Stock, subject to compliance with the non-competition
provisions hereunder or an alternative agreement not to compete, the shares of
Restricted Stock subject to this Award Agreement shall become freely
transferable by the Participant on the date and in the amount set forth under
the applicable Lapse of Restriction Date above, so long as the Participant does
not engage in a Competitive Activity or Soliciting Activity (each as defined in
the SWAP), in an alternative agreement not to compete. Participant must apply
for such a forfeiture waiver in writing. For the sake of clarity, one of the
purposes of the discretion afforded the CEO and the Administrator in this
Section is to allow the Company, acting through the CEO or the Administrator, to
provide an exception to the forfeiture provisions when that result is in the
best interests of the Company based on an evaluation of the particular facts and
circumstances of Participant’s termination of employment. An exception granted
to another employee shall not give the Participant any right to such an
exception.

7. Satisfaction of SWAP Awards. As a condition of the grant of Restricted Stock
subject to this Award Agreement, Participant agrees that payment of the awards
under the Stifel Financial Corp. Wealth Accumulation Plan is satisfied in full
by the transfer of Restricted Stock as specified in the Modification.

8. Nontransferability. Unless otherwise determined by the Administrator pursuant
to the terms of the Plan, during the Periods of Restriction, shares of
Restricted Stock granted pursuant to this Award Agreement may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated (a
“Transfer”), other than by will or by the laws of descent and distribution,
except as provided in the Plan. If any Transfer, whether voluntary or
involuntary, of shares of Restricted Stock is made, or if any attachment,
execution, garnishment, or lien shall be issued against or placed upon the
shares of Restricted Stock, the

 

2



--------------------------------------------------------------------------------

Participant’s right to such shares of Restricted Stock shall be immediately
forfeited by the Participant to the Company, and the Modification and this Award
Agreement shall automatically lapse without further action by the Company.

9. Recapitalization. In the event there is any change in the Company’s Common
Stock through the declaration of stock dividends or through recapitalization
resulting in stock splits or through merger, consolidation, exchange of shares,
or otherwise, the number and class of shares of Restricted Stock subject to this
Award Agreement may be equitably adjusted by the Administrator, in its sole
discretion, to prevent dilution or enlargement of rights.

10. Tax Withholding. The Company shall have the power and the right to deduct or
withhold, or require the Participant or beneficiary to remit to the Company, an
amount as determined by the Company sufficient to satisfy federal, state, and
local taxes (including the Participant’s FICA obligation), domestic or foreign,
required by law or regulation to be withheld with respect to any taxable event
arising as a result of this Award Agreement (and may require or allow such
greater payment as is permissible under applicable tax, legal, accounting and
other guidance). The Participant may elect, subject to any procedural rules
adopted by the Administrator, to satisfy the statutory withholding tax
requirement, in whole or in part, by having the Company withhold shares having
an aggregate Fair Market Value on the date the tax is to be determined, equal to
the maximum statutory withholding tax rate (and the Company may require or allow
such greater payment as is permissible under applicable tax, legal, accounting
and other guidance).

11. Other Tax Matters. The Participant shall review with his or her own tax
advisors the federal, state, local and other tax consequences, including those
in addition to any tax withholding obligations, of the investment in the
Restricted Stock and the transactions contemplated by this Award Agreement. The
Participant has the right to file an election under Section 83 of the Code. The
filing of the 83(b) election is the responsibility of the Participant. The
Participant must notify the Company of the filing on or prior to the day of
making the filing.

12. Continuation of Employment. This Award Agreement shall not confer upon the
Participant any right to continuation of employment by the Company, nor shall
this Award Agreement interfere in any way with the Company’s right to terminate
the Participant’s employment at any time.

13. Entire Award; Modification

This Award Agreement and the Plan constitute the entire agreement between the
parties with respect to the terms and supersede all prior or written or oral
negotiations, commitments, representations and agreements with respect thereto.
The terms and conditions set forth in this Award Agreement may only be modified
or amended in writing, signed by both parties.

14. Severability

In the event any one or more of the provisions of this Award Agreement shall be
held invalid, illegal or unenforceable in any respect in any jurisdiction, such
provision or provisions shall be automatically deemed amended, but only to the
extent necessary to render such

 

3



--------------------------------------------------------------------------------

provision or provisions valid, legal and enforceable in such jurisdiction, and
the validity, legality and enforceability of the remaining provisions of this
Award Agreement shall not in any way be affected or impaired thereby.

15. Miscellaneous.

 

  (a) This Award Agreement and the rights of the Participant hereunder are
subject to all the terms and conditions of the Plan, as the same may be amended
from time to time, as well as to such rules and regulations as the Administrator
may adopt for administration of the Plan. The Administrator shall have the right
to impose such restrictions on any shares acquired pursuant to this Award
Agreement, as it may deem advisable, including, without limitation, restrictions
under applicable federal securities laws, under applicable federal and state tax
law, under the requirements of any stock exchange or market upon which such
shares are then listed and/or traded, and under any blue sky or state securities
laws applicable to such shares.

It is expressly understood that the Administrator is authorized to administer,
construe, and make all determinations necessary or appropriate to the
administration of the Plan and this Award Agreement, all of which shall be
binding upon the Participant.

 

  (b) The Administrator may terminate, amend, or modify the Plan; provided,
however, that no such termination, amendment, or modification of the Plan may in
any material way adversely affect the Participant’s vested rights under this
Award Agreement, without the written consent of the Participant.

 

  (c) The Participant agrees to take all steps necessary to comply with all
applicable provisions of federal and state securities and tax laws in exercising
his or her rights under this Award Agreement.

 

  (d) This Award Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

  (e) All obligations of the Company under the Plan and this Award Agreement,
with respect to the Restricted Stock, shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business and/or assets of the Company.

 

  (f) To the extent not preempted by federal law, this Award Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware.

 

4